[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                     FOR THE FIRST CIRCUIT
                                         

No. 97-1292

                      SAMSON OMOSEFUNMI,

                          Petitioner,

                              v.

                CHARLES T. COBB, COMMISSIONER,
            IMMIGRATION AND NATURALIZATION SERVICE,

                          Respondent.
                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nancy J. Gertner, U.S. District Judge]

                                         

                            Before

                    Torruella, Chief Judge,
               Selya and Stahl, Circuit Judges.

                                         

Samson Omosefunmi on brief pro se.
Frank W. Hunger, Assistant Attorney General, Civil Division, David
M. McConnell, Assistant Director, and James A. Hunolt, Attorney, Office
of Immigration Litigation, Civil Division, Department of Justice, on
brief for respondent.

                                         

                       March 16, 1998
                                        

  Per Curiam.  Upon careful review of the briefs and record, we
conclude that the district court properly dismissed
petitioner's challenge to his detention pending deportation. 
Particularly, we find no merit in petitioner's contention
regarding the finality of his 1992 convictions, see White v.
Immigration & Naturalization Service, 17 F.3d 475, 479 (1st
Cir. 1994), even assuming that contention were properly
before this court in the context of this appeal.  Further, as
petitioner was not subjected to mandatory detention under the
provisions of  440(c) of the Antiterrorism and Effective
Death Penalty Act, we will not address his contentions
regarding those provisions.
    Affirmed.  See 1st Cir. Loc. R. 27.1.